       Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 1 of 20



                IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

DAMIAN POWELL, individually and on behalf
of all others similarly situated,
                                                       JURY TRIAL
   Plaintiff,                                          DEMANDED

vs.
                                                   DECEMBER 7, 2020
RVNU, INC. a Delaware corporation, and
MADRIVO MEDIA LLC, a Nevada limited
liability company,

  Defendants.
______________________________________/

                     CLASS ACTION COMPLAINT

      1.    Plaintiff, Damian Powell (“Plaintiff”), brings this action

against    Defendants,    RVNU,     Inc.   and    Madrivo    Media     LLC

(“Defendants”), to secure redress for violations of the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

                         NATURE OF THE ACTION

      2.    This is a putative class action pursuant to the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq., (the “TCPA”).

      3.    Defendant RVNU Inc. (“RVNU”) is an online marketing

company that engages in unsolicited marketing, harming thousands of

consumers in the process.
       Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 2 of 20



     4.     Defendant Madrivo Media LLC (“Madrivo) is an online

advertising and affiliate marketing company thatengages in unsolicited

marketing, harming thousands of consumers in the process.

     5.     Through this action, Plaintiff seeks injunctive relief to halt

Defendants’ illegal conduct, which has resulted in the invasion of privacy,

harassment, aggravation, and disruption of the daily life of thousands of

individuals. Plaintiff also seeks statutory damages on behalf of Plaintiff

and members of the class, and any other available legal or equitable

remedies.

                       JURISDICTION AND VENUE

     6.     Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff

alleges violations of a federal statute. Jurisdiction is also proper under 28

U.S.C. § 1332(d)(2) because Plaintiff alleges a national class, which will

result in at least one class member belonging to a different state than that

of Defendants.     Plaintiff seeks up to $1,500.00 (one-thousand-five-

hundred dollars) in damages for each call in violation of the TCPA, which,

when aggregated among a proposed class numbering in the tens of

thousands, or more, exceeds the $5,000,000.00 (five-million dollars)

threshold for federal court jurisdiction under the Class Action Fairness




                                     2
       Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 3 of 20



Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and

CAFA jurisdiction are present.

     7.    Venue is proper in the United States District Court for the

District of Connecticut pursuant to 28 U.S.C. § 1391(b) and (c) because

Defendants are deemed to reside in any judicial district in which it is

subject to the court’s personal jurisdiction, and because Defendants

provide and market their services within this district thereby establishing

sufficient contacts to subject it to personal jurisdiction.        Further,

Defendants’ tortious conduct against Plaintiff occurred within the State of

Connecticut and, on information and belief, Defendants have sent the

same text messages complained of by Plaintiff to other individuals within

this judicial district, such that some of Defendant’s acts in making such

calls have occurred within this district, subjecting Defendants to

jurisdiction in the State of Connecticut.

                                 PARTIES

     8.    Plaintiff is a natural person who, at all times relevant to this

action, was a resident of New Haven County, Connecticut.

     9.    Defendant RVNU, Inc. is a Delaware corporation. RVNU, Inc.

directs, markets, and provides its business activities throughout the State

of Connecticut.



                                     3
       Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 4 of 20



     10.   Defendant Madrivo Media LLC is a Nevada limited liability

company whose principal office is located at 121 E Warm Springs Rd., Las

Vegas, Nevada 89119. Madrivo Media LLC directs, markets, and provides

its business activities throughout the State of Connecticut.

                                  THE TCPA

     11.   The TCPA prohibits: (1) any person from calling a cellular

telephone number; (2) using an automatic telephone dialing system; (3)

without the recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).

     12.   The TCPA defines an “automatic telephone dialing system”

(“ATDS”) as “equipment that has the capacity - (A) to store or produce

telephone numbers to be called, using a random or sequential number

generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

     13.   In an action under the TCPA, a plaintiff must only show that

the defendant “called a number assigned to a cellular telephone service

using an automatic dialing system or prerecorded voice.” Breslow v.

Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

755 F.3d 1265 (11th Cir. 2014).

     14.   The Federal Communications Commission (“FCC”) is

empowered to issue rules and regulations implementing the TCPA.

According to the FCC’s findings, calls in violation of the TCPA are



                                     4
       Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 5 of 20



prohibited because, as Congress found, automated or prerecorded

telephone calls are a greater nuisance and invasion of privacy than live

solicitation calls, and such calls can be costly and inconvenient. The FCC

also recognized that wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used. Rules and

Regulations Implementing the Telephone Consumer Protection Act of

1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).

     15.   In 2012, the FCC issued an order tightening the restrictions for

automated telemarketing calls, requiring “prior express written consent”

for such calls to wireless numbers.        See In the Matter of Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27

F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).

     16.   To obtain express written consent for telemarketing calls, a

defendant must establish that it secured the plaintiff’s signature in a form

that gives the plaintiff a “‘clear and conspicuous disclosure’ of the

consequences of providing the requested consent….and having received

this information, agrees unambiguously to receive such calls at a

telephone number the [plaintiff] designates.” In re Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837

¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).



                                     5
       Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 6 of 20



     17.   The TCPA regulations promulgated by the FCC define

“telemarketing” as “the initiation of a telephone call or message for the

purpose of encouraging the purchase or rental of, or investment in,

property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining

whether a communication constitutes telemarketing, a court must

evaluate the ultimate purpose of the communication. See Golan v. Veritas

Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

     18.   “Neither the TCPA nor its implementing regulations ‘require an

explicit mention of a good, product, or service’ where the implication of

an improper purpose is ‘clear from the context.’” Id. (citing Chesbro v.

Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

     19.   “‘Telemarketing’ occurs when the context of a call indicates

that it was initiated and transmitted to a person for the purpose of

promoting property, goods, or services.” Golan, 788 F.3d at 820 (citing 47

C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of

1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).

     20.   The FCC has explained that calls motivated in part by the

intent to sell property, goods, or services are considered telemarketing

under the TCPA. See In re Rules and Regulations Implementing the



                                     6
          Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 7 of 20



Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-

142 (2003).      This is true whether call recipients are encouraged to

purchase, rent, or invest in property, goods, or services during the call or

in the future. Id.

      21.     In other words, offers “that are part of an overall marketing

campaign to sell property, goods, or services constitute” telemarketing

under the TCPA. See In re Rules and Regulations Implementing the

Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

(2003).

      22.     If a call is not deemed telemarketing, a defendant must

nevertheless demonstrate that it obtained the plaintiff’s prior express

consent. See In the Matter of Rules and Regulaions Implementing the Tel.

Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring

express consent “for non-telemarketing and non-advertising calls”).

      23.     Further, the FCC has issued rulings and clarified that

consumers are entitled to the same consent-based protections for text

messages as they are for calls to wireless numbers. See Satterfield v.

Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has

determined that a text message falls within the meaning of “to make any

call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc., 2014 WL



                                       7
       Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 8 of 20



6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of

showing that it obtained Plaintiff's prior express consent before sending

him the text message). (emphasis added).

                                 FACTS

     24.   On or about July 25, 2020, Defendant RVNU sent the following

telemarketing text message to Plaintiff’s cellular telephone number

ending in 6864 (the “6864 Number”):




     25.   Upon information and belief, the subject text message was

sent by RVNU at the direction and/or under the control of Defendant

Madrivo.


                                    8
        Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 9 of 20



      26.     The subject text message was sent for the benefit of

Defendant Madrivo.

      27.     Upon information and belief, prior to transmitting the

subject text message, Defendant RVNU consulted with Defendant

Madrivo as to the content of the message, and received final approval

to transmit the text message from Madrivo.

      28.     Upon information and belief, while Defendant RVNU was

responsible for ultimately transmitting the text message, Defendant

Madrivo always retained the right to change the content of the

messages.

      29.     Upon information and belief, Madrivo directed RVNU to send

the subject text message on behalf of Madrivo.

      30.     Upon information and belief, at all times relevant, Defendant

Modrivo had the right to control Defendant RVNU’s telemarketing

activities.

      31.     Upon information and belief, Defendant Madrivo was, at all

times relevant, aware of Defendant RVNU’s marketing activities.

      32.     Upon information and belief, Defendant RVNU’s acts

complained of herein were known, consented to, and/or ratified by

Defendant Madrivo. Further, Madrivo knowingly received and/or



                                      9
       Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 10 of 20



retained monetary benefit from RVNU’s unlawful telemarketing

practices alleged herein

      33.   Defendants’ text message was transmitted to Plaintiff’s

cellular telephone, and within the time frame relevant to this action.

      34.   Defendants’ text message constitutes telemarketing because

they encouraged the future purchase or investment in property, goods, or

services, i.e., selling Plaintiff auto insurance.

      35.   The information contained in the text message advertises

automobile insurance that Defendants are hired to promote, which

Defendants send to promote their own businesses.

      36.   Plaintiff received the subject text within this judicial district

and, therefore, Defendants’ violation of the TCPA occurred within this

district. Upon information and belief, Defendants caused other text

messages to be sent to individuals residing within this judicial district.

      37.   At no point in time did Plaintiff provide Defendants with

express written consent to be contacted using an ATDS.

      38.   Plaintiff is the subscriber and sole user of the 6864 Number,

and is financially responsible for phone service to the 6864 Number.




                                      10
      Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 11 of 20



     39.   The impersonal and generic nature of Defendants’ text

message demonstrates that Defendants utilized an ATDS in transmitting

the message.

     40.   The text message originated from telephone number 98673, a

number which upon information and belief is owned and operated by or

on behalf of Defendants.

     41.   The number used by Defendants is known as a “short code,”

a standard 5-digit phone number that enabled Defendants to send SMS

text messages en masse, while deceiving recipients into believing that the

message was personalized and sent from a telephone number operated

by an individual.

     42.   Short codes work as follows: Private companies known as

SMS gateway providers have contractual arrangements with mobile

carriers to transmit two-way SMS traffic. These SMS gateway providers

send and receive SMS traffic to and from the mobile phone networks' SMS

centers, which are responsible for relaying those messages to the

intended mobile phone. This allows for the transmission of a large

number of SMS messages to and from a short code.

     43.   Specifically, upon information and belief, Defendants utilized

a combination of hardware and software systems to send the text



                                   11
      Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 12 of 20



messages at issue in this case. The systems utilized by Defendants have

the capacity to store telephone numbers using a random or sequential

generator, and to dial such numbers from a list without human

intervention.

     44.    To send the text messages, Defendants used a messaging

platform (the “Platform”) that permitted Defendants to transmit

thousands       of   automated   text    messages   without   any   human

involvement.

     45.    Upon information and belief, the Platform has the capacity

to store telephone numbers.

     46.    Upon information and belief, the Platform has the capacity

to generate sequential numbers.

     47.    Upon information and belief, the Platform has the capacity

to dial numbers in sequential order.

     48.    Upon information and belief, the Platform has the capacity

to dial numbers from a list of numbers.

     49.    Upon information and belief, the Platform has the capacity

to dial numbers without human intervention.

     50.    Upon information and belief, the Platform has the capacity

to schedule the time and date for future transmission of text messages.



                                        12
        Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 13 of 20




      51.    Defendants’ unsolicited text message caused Plaintiff actual

harm, including invasion of Plaintiff’s privacy, aggravation, annoyance,

intrusion on seclusion, trespass, and conversion.              Defendants’ text

messages also inconvenienced Plaintiff and caused disruption to

Plaintiff’s daily life.

                            CLASS ALLEGATIONS

      PROPOSED CLASS

      52.    Plaintiff brings this case as a class action pursuant to Fed. R.

Civ. P. 23, on behalf of Plaintiff and all others similarly situated.

      53.    Plaintiff brings this case on behalf of a Class defined as

follows:

                 No Consent Class: All persons who from
                 four years prior to the filing of this action (1)
                 were sent a text message by or on behalf of
                 Defendants, (2) using the same equipment
                 utilized to text message Plaintiff, (3) for the
                 purpose of promoting goods and/or
                 services.

      54.    Defendants and their employees or agents are excluded from

the Class. Plaintiff does not know the number of members in the Class,

but believes the Class members number in the several thousands, if not

more.


                                        13
      Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 14 of 20



        NUMEROSITY

     55.     Upon information and belief, Defendants have placed

automated and/or prerecorded calls to cellular telephone numbers

belonging to thousands of consumers throughout the United States

without their prior express consent. The members of the Class, therefore,

are believed to be so numerous that joinder of all members is

impracticable.

     56.    The exact number and identities of the Class members are

unknown at this time and can only be ascertained through discovery.

Identification of the Class members is a matter capable of ministerial

determination from Defendants’ call records.

           COMMON QUESTIONS OF LAW AND FACT

     57.     There are numerous questions of law and fact common to the

Class which predominate over any questions affecting only individual

members of the Class. Among the questions of law and fact common to

the Class are:

                 (1) Whether Defendants made non-emergency calls to

                   Plaintiff’s and Class members’ cellular telephones using

                   an ATDS;

                 (2) Whether Defendants can meet their burden of showing



                                     14
         Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 15 of 20



                      that it obtained prior express written consent to make

                      such calls;

                   (3) Whether Defendants’ conduct was knowing and willful;

                   (4) Whether Defendants are liable for damages, and the

                      amount of such damages; and

                   (5) Whether Defendants should be enjoined from such

                      conduct in the future.

        58.     The common questions in this case are capable of having

common answers. If Plaintiff’s claim that Defendants routinely transmits

text messages to telephone numbers assigned to cellular telephone

services is accurate, Plaintiff and the Class members will have identical

claims capable of being efficiently adjudicated and administered in this

case.

              TYPICALITY

        59.     Plaintiff’s claims are typical of the claims of the Class

members, as they are all based on the same factual and legal theories.

              PROTECTING THE INTERESTS OF THE CLASS MEMBERS

        60.     Plaintiff is a representative who will fully and adequately assert

and protect the interests of the Class, and has retained competent




                                         15
       Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 16 of 20



counsel. Accordingly, Plaintiff is an adequate representative and will fairly

and adequately protect the interests of the Class.

            PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

     61.   A class action is superior to all other available methods for the

fair and efficient adjudication of this lawsuit, because individual litigation

of the claims of all members of the Class is economically unfeasible and

procedurally impracticable. While the aggregate damages sustained by

the Class are in the millions of dollars, the individual damages incurred

by each member of the Class resulting from Defendants’ wrongful

conduct are too small to warrant the expense of individual lawsuits. The

likelihood of individual Class members prosecuting their own separate

claims is remote, and, even if every member of the Class could afford

individual litigation, the court system would be unduly burdened by

individual litigation of such cases.

     62.   The prosecution of separate actions by members of the Class

would create a risk of establishing inconsistent rulings and/or

incompatible standards of conduct for Defendants. For example, one

court might enjoin Defendants from performing the challenged acts,

whereas another may not.         Additionally, individual actions may be




                                       16
       Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 17 of 20



dispositive of the interests of the Class, although certain class members

are not parties to such actions.

                                COUNT I
               Violations of the TCPA, 47 U.S.C. § 227(b)
                 (On Behalf of Plaintiff and the Class)

     63.   Plaintiff   re-alleges   and      incorporates   the   foregoing

allegations as if fully set forth herein.

     64.   It is a violation of the TCPA to make “any call (other than a

call made for emergency purposes or made with the prior express

consent of the called party) using any automatic telephone dialing

system … to any telephone number assigned to a … cellular telephone

service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

     65.   Defendants – or third parties directed by Defendants – used

equipment having the capacity to dial numbers without human

intervention to make non-emergency telephone calls to the cellular

telephones of Plaintiff and the other members of the Class defined

below.

     66.   These calls were made without regard to whether or not

Defendants had first obtained express permission from the called party

to make such calls. In fact, Defendants did not have prior express




                                     17
      Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 18 of 20



consent to call the cell phones of Plaintiff and the other members of

the putative Class when its calls were made.

     67.   Defendants have, therefore, violated § 227(b)(1)(A)(iii) of the

TCPA by using an automatic telephone dialing system to make non-

emergency telephone calls to the cell phones of Plaintiff and the other

members of the putative Class without their prior express written

consent.

     68.   Defendants knew that they did not have prior express

consent to make these calls, and knew or should have known that it

was using equipment that at constituted an automatic telephone

dialing system. The violations were therefore willful or knowing.

     69.   As a result of Defendants’ conduct and pursuant to §

227(b)(3) of the TCPA, Plaintiff and the other members of the putative

Class were harmed and are each entitled to a minimum of $500.00 in

damages for each violation. Plaintiff and the class are also entitled to

an injunction against future calls. Id.

     70.   As a result of Defendants’ violations, Plaintiff and the Class

Members are entitled to an award of $1,500.00 in statutory damages,

for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and

47 U.S.C. § 227(b)(3)(C).



                                    18
         Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 19 of 20



                            PRAYER FOR RELIEF
        WHEREFORE, Plaintiff, individually and on behalf of the Classes,

prays for the following relief:

   a)     An order certifying this case as a class action on behalf of the

Classes as defined above, and appointing Plaintiff as the representative

of the Classes and counsel as Class Counsel;

   a)     An award of actual and statutory damages;

   b)     An order declaring that Defendants’ actions, as set out above,

violate the TCPA;

   c)     A declaratory judgment that Defendants’ telephone calling

equipment constitutes an automatic telephone dialing system under the

TCPA;

   d)     An injunction requiring Defendants to cease all unsolicited text

messaging activity, and to otherwise protect the interests of the Classes;

   e)     An injunction prohibiting Defendants from using, or contracting

the use of, an automatic telephone dialing system without obtaining,

recipient’s consent to receive calls made with such equipment; and

   f)     Such further and other relief as the Court deems necessary

and/or as to which the Plaintiff and class plaintiffs are entitled.




                                      19
       Case 3:20-cv-01818-VAB Document 1 Filed 12/07/20 Page 20 of 20




                             JURY DEMAND

      Plaintiff and Class Members hereby demand a trial by jury as to all

issues so triable.

                       Respectfully submitted,

                       LAW OFFICES OF GARRETT S. FLYNN, LLC

                       By        /s/ Garrett S. Flynn
                       Garrett S. Flynn (#ct22071)
                       10 North Main Street, Suite 221
                       West Hartford, CT 06107
                       P: (860) 676-3148 F: (860) 674-0085
                       gsf@flynn-law.com

                       Counsel for Plaintiff and the Class

Of counsel (motions for pro hac vice will be filed):
Shamis & Gentile, P.A.
/s/ Andrew J. Shamis
Andrew J. Shamis, Esq.
Florida Bar No. 101754
ashamis@shamisgentile.com
14 NE 1st Avenue, Suite 705
Miami, FL 33132
Telephone: 305-479-2299

/s/ Ignacio J. Hiraldo
IJH Law
Ignacio J. Hiraldo, Esq.
Florida Bar No. 0056031
1200 Brickell Ave Suite 1950
Miami, FL 33131
Email: ijhiraldo@ijhlaw.com
Telephone: 786.496.4469



                                     20
